961 So.2d 991 (2007)
J.F., A CHILD, Appellant,
v.
STATE OF FLORIDA, Appellee.
No. 5D06-3489.
District Court of Appeal of Florida, Fifth District.
June 29, 2007.
James S. Purdy, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PALMER, J.
J.F. appeals her juvenile disposition order, contending that the trial court reversibly erred by ordering her to pay attorney's fees in the amount of $400.00 without providing her proper notice of her right to contest the amount as required by section 938.30 of the Florida Statutes (2005) and rule 3.720(d) of the Florida Rules of Criminal Procedure. The State properly concedes error. Accordingly, the order requiring J.F. to pay attorney's fees is hereby stricken, without prejudice. On remand, the fee obligation may be re-imposed, provided the trial court complies with the provisions of the rule. See D.B. v. State, 761 So.2d 1130 (Fla. 4th DCA 1998). Furthermore, based upon our review of the record, we direct that, on remand, this case must be assigned to a different judge.
Order STRICKEN; case REMANDED.
THOMPSON and MONACO, JJ., concur.